     Case 1:19-cv-00673-AWI-EPG Document 29 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      KAREEM J. HOWELL,                                CASE NO. 1:19-cv-00673-AWI-EPG
10
                         Plaintiff,                    ORDER GRANTING, IN PART, MOTION
11                                                     TO MODIFY ORDER SETTING INITIAL
                                                       SCHEDULING CONFERENCE
12           v.
                                                       (ECF No. 28)
13
      J. GALLAGHER, et al.,
14
                         Defendants.
15

16

17

18          On March 30, 2020, the Court required initial disclosures and set a scheduling conference
19   for August 12, 2020. (ECF No. 21). On June 29, 2020, Defendant moved to modify the Court’s
20   order setting an initial scheduling conference until at least September 11, 2020. (ECF No. 28).
21   Defendant’s counsel averred that this motion was in response to a request by the California
22   Department of Corrections and Rehabilitation (CDCR) request to continue “all court hearings,
23   depositions, confidential calls, and in-person meetings through the end of August 2020” in
24   response to the COVID-19 pandemic. (ECF No. 28-2, at 4).
25          The Court finds good cause to vacate the scheduling conference for the reasons set forth in
26   Defendants’ motion. The Court will issue a scheduling order without the benefit of a scheduling
27   conference given the circumstances.
28
                                                      1
     Case 1:19-cv-00673-AWI-EPG Document 29 Filed 06/29/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. Defendants’ Motion to Modify Initial Scheduling Conference is GRANTED IN

 3              PART.

 4        2. The initial scheduling conference scheduled for August 12, 2020 is hereby

 5              VACATED.

 6        3. The parties shall file serve their initial disclosures and file their scheduling conference

 7              statements in the manner set forth by the Court’s Order Setting an Initial Scheduling

 8              Conference (ECF No. 21). (The Court will issue a scheduling order with the benefit of

 9              the Scheduling Conference statements after receiving them).

10
     IT IS SO ORDERED.
11

12     Dated:     June 29, 2020                               /s/
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
